                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 COURTNEY M. COWINS,

                              Petitioner,
                                                                          ORDER
        v.
                                                                        16-cv-22-jdp
 GARY BOUGHTON,

                              Respondent.


       On November 19, 2018, I denied petitioner Courtney M. Cowins’s petition for a writ

of habeas corpus under 28 U.S.C. § 2254. Dkt. 30. On April 29, 2019, I denied Cowins’s

motion for reconsideration. Dkt. 30. Now Cowins has filed a notice of appeal and a request to

proceed in forma pauperis on appeal. Dkt. 45. After reviewing the affidavit of indigency Cowins

provided to the court, I conclude that he has no means to pay the $505 fee for filing his appeal.

I also will not certify that Cowins’s appeal is taken in bad faith. See 28 U.S.C. § 1915(a)(1)

and (3). Therefore, I will grant Cowins’s motion to proceed in forma pauperis on appeal.

       Cowins has also filed a motion for page-limit extension, Dkt. 47, and application for

certificate of appealability, Dkt. 48, both captioned to the Court of Appeals for the Seventh

Circuit. I will deny these motions because they are not properly raised in this court. I cannot

grant Cowins a page-limit extension for his appellate brief, and I have explained previously why

I will not grant Cowins a certificate of appealability. See Dkt. 30 at 17 and Dkt. 43 at 4.

Although I do not think Cowins’s appeal is taken in bad faith for purposes of § 1915(a)(3), I

do not think Cowins has made a substantial showing the denial of a constitutional right.

Therefore, Cowins should make these requests directly to the court of appeals.
                                ORDER

IT IS ORDERED that:

  1. Petitioner Courtney M. Cowins’s motion to proceed in form pauperis on appeal,
     Dkt. 45, is GRANTED.

  2. Petitioner’s motions for a page-limit extension, Dkt. 47, and certificate of
     appealability, Dkt. 48, are DENIED WITHOUT PREJUDICE to him refiling
     the motions directly with the Court of Appeals for the Seventh Circuit.

     Entered June 18, 2019.

                                 BY THE COURT:

                                 /s/
                                 ________________________________________
                                 JAMES D. PETERSON
                                 District Judge




                                    2
